Citation Nr: 0713088	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  05-36 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a lung disorder as a 
residual of asbestos exposure.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from January 1951 to 
November 1954.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

On February 22, 2007, the Board issued a decision deny the 
veteran's claim for service connection in this case.  
Unbeknownst to the Board, the veteran submitted additional 
argument in support of his claim to the BVA that was 
received, but not associated with his claims file prior to 
the promulgation of the February 2007 decision.  As a result, 
that argument was not considered in the February 2007 
decision.  Accordingly, the Board has VACATED the February 
22, 2007 decision, and will replace that decision with this 
decision.



FINDING OF FACT

The evidence does not show that the veteran currently has a 
lung disorder this is a result of exposure to asbestos.



CONCLUSION OF LAW

A lung disorder, as a result of exposure to asbestos, was 
neither incurred in nor aggravated during active service.  38 
U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in February 2004, and April 2006.  The RO 
also provided assistance to the veteran as required under 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  

The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied and will 
proceed to the merits of the veteran's appeal. 

I.  Background

The veteran served on active duty from January 1951 to 
November 1954.  The veteran's service was in the U.S. Navy as 
an electrician's mate.  His DD 214 reflects his most 
significant assignment as onboard the U.S.S. Leyte (CV 32).  
The DD 214 also reflects that he served approximately three 
and one-half years of foreign or sea service.

The veteran claims that he was exposed to asbestos while 
serving on the U.S.S. Leyte.  He claims this was from 
ordinary duties on the ship and while the ship was in a 
shipyard on two occasions where extensive work was done.  The 
veteran also notes that there was an explosion in a boiler 
room on the ship in 1953.

The veteran provided information from two other individuals 
not directly related to his case.  The information shows that 
one individual died of mesothelioma and that the other was 
pursuing a claim against asbestos manufacturers for 
mesothelioma.  Both individuals were assigned to the 
veteran's ship during the early 1950's.

The veteran submitted copies of reports of computed 
tomography (CT) scans of his chest from University 
Radiologists in March 2004.  The first report, dated in 
December 2002, was said to show a few bilateral nodular 
densities, most of which were subpleural in location.  The 
report said some of them may be due to minimal pleural 
fibrosis but others were possibly due to granulomas or 
metastases.  An addendum report was prepared in January 2003.  
It was noted that a CT scan from January 2000 was available 
for review.  The addendum said that one density was felt to 
be probably due to minimal fibrosis and was new from January 
2000.  

The second report was dated in October 2003.  The report said 
that both apices showed fibrosis, greater on the right than 
on the left and this was unchanged since the last CT scan.  
The impression said, in part, that a new subpleural density 
at the right lower lobe was shown to be due to focal 
atelectasis or fibrosis on high resolution imaging.  

The veteran was afforded a VA respiratory examination in 
March 2004.  The veteran's service on a ship was noted.  His 
postservice employment consisted of working for AT&T for 34 
years.  He worked as a circuit tester and a supervisor.  The 
examiner noted the veteran's contentions of asbestos exposure 
on the ship.  A CT scan did not show any evidence of 
pulmonary fibrosis.  The veteran also had a pulmonary 
function test (PFT).  The results of the PFT were said to be 
normal.  Also there was no radiographic evidence of 
asbestosis or pulmonary fibrosis.  The examiner stated that 
the examination did not show any evidence of pulmonary 
asbestosis.

Records from the Family Health Center were associated with 
the claims folder in April 2006.  The records related to 
treatment provided to the veteran from October 1999 to July 
2005.  Included were the results of the January 2000 CT scan 
of the chest.  The report was that the scan was negative.  A 
January 2000 chest x-ray was said to show hyperinflation that 
was consistent with chronic obstructive pulmonary disease 
(COPD).  A chest x-ray from October 2002 was interpreted to 
show no active disease.  The records show that the veteran 
was treated on several occasions with complaints of ear 
aches.  He was also noted to have chronic sputum production 
in March 2003.  There was no diagnosis of an asbestos-related 
lung disease.

The veteran was afforded a VA respiratory examination in 
April 2006.  The examiner noted the veteran's claimed history 
of asbestos exposure.  He also noted the negative results 
from the chest CT scan of March 2004.  A current chest CT 
scan was interpreted to show no evidence of pleural plaques.  
The examiner stated that a chest x-ray of March 2006 showed 
no infiltrate.  The examiner said that the x-ray was said to 
show a mild degree of COPD.  The examiner stated that there 
was no evidence of pulmonary asbestosis or other evidence of 
current asbestos-related respiratory disease.  

The veteran submitted a copy of an employee chest-x-ray from 
AT&T, dated in March 1989.  The report said that the lungs 
were clear and there was no evidence of acute disease 
compared with a prior x-ray of October 1985.  There was mild 
hyperinflation, as well as mild accentuation of interstitial 
markings that the physician said were suggestive of mild 
COPD.  No pleural-based abnormalities were noted.  The 
impression was possible emphysema.  

The veteran provided testimony at his Travel Board hearing in 
September 2006.  His testimony essentially confirmed his 
previously submitted contention of asbestos exposure in 
service.  He also submitted a statement from M. Lahiri, M.D., 
dated in September 2006.  He said that Dr. Lahiri reviewed 
evidence that was already of record and all of it had been 
submitted to the RO. 

Dr. Lahiri said that he had reviewed all of the veteran's 
medical records' including the CT scans.  He referred to the 
findings of the March 1989 chest x-ray report, noting 
hyperinflation, suggestion of mild COPD, and possible 
emphysema.  He also noted the results of the December 2002 
chest CT scan.  He said that the scan indicated that pleural 
fibrosis was one of the conditions observed in the lungs.  
Dr. Lahiri then said that he believed that the veteran's 
exposure to asbestos in service was more probable than not 
the cause of his lung conditions.

The Board requested a Veterans Health Administration (VHA) 
medical opinion in October 2006.  The veteran was advised of 
the request that same month.  

The Board received the requested opinion from Dr. M. in 
December 2006.  Dr. M. identified himself as a pulmonary and 
critical care medicine specialist and chief of medical 
service at a VA Medical Center (VAMC).  He also said he was a 
vice-chair/professor of medicine at a university/medical 
school.  Dr. M. noted that he should presume the veteran was 
exposed to asbestos during service.  He conducted an in-depth 
review of the two VA examination reports and the statement 
from Dr. Lahiri.  He also conducted a review of the entire 
claims folder, including all of the chest CT scan reports and 
chest x-ray reports from 1989 through 2006 and clinical 
records.  In regard to the questions of whether there was a 
current lung condition and, if so, was it related to asbestos 
exposure the examiner provided the following:

Asbestos-related pulmonary 
conditions include carcinomas, such 
as mesothelioma or bronchogenic 
carcinoma, as well as non-malignant 
conditions.  These include 
asbestosis, pleural plaques 
(calcification), diffuse pleural 
fibrosis, and pleural effusions.

There is a notable absence of any 
specific medical diagnosis of a 
pulmonary condition by the veteran's 
private medical doctors or 
specialists.  The C&P [Compensation 
and Pension] examiners in both 2004 
and 2006 provided complete exam and 
diagnostic workup, supporting their 
final assessment that the veteran 
does not have an asbestos-related 
pulmonary condition.

Review of the reports from CTs and 
x-rays from 1989-2006, as provided 
in the C-file, show no evidence of 
significant pulmonary disease and 
the spirometry report from 2004 
shows no evidence of pulmonary 
disease.  No full pulmonary function 
tests including DLCO [Diffuse 
Capacity of the Lung for Carbon 
Monoxide] and lung volumes are 
available for review.

The only symptom, coughing with 
yellowish sputum, is more likely 
than not related to the veteran's 
diagnoses of bronchitis, sinusitis, 
and Eustachian tube dysfunction over 
a number of years.

There is no evidence presented in 
the record provided of asbestosis, 
pleural plaques, diffuse pleural 
fibrosis or pleural effusions.  It 
is my opinion that based on the 
evidence presented by imaging and 
pulmonary function spirometry, a 
diagnosis of emphysema or any other 
related pulmonary disease is not 
warranted.  There is no evidence, 
therefore, that the veteran has any 
asbestosis-related pulmonary disease 
or condition.

The veteran was provided a copy of the above opinion and 
given an opportunity to provide additional evidence or 
argument in December 2006.  The veteran's representative 
submitted additional argument in February 2007.

The veteran also submitted additional argument that was 
received at the Board in February 2007.  The veteran 
expressed his strong disagreement with the conclusions 
reached in the VA medical opinion.  He repeated his 
assertions that the medical evidence of record clearly 
documented several lung disorders that he said were all 
related to his exposure to asbestos in service.  Several 
times he provided his own opinion as to the meaning of 
particular findings on either CT scans or x-rays and their 
etiology.  In particular, the veteran maintained that he had 
pulmonary fibrosis, as shown on prior CT scans, and that this 
was a known condition related to exposure to asbestos.  

II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304.  In addition, certain chronic diseases, 
including malignant tumors, may be presumed to have been 
incurred during service if the disorder becomes manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d).

The question then becomes whether the veteran's exposure to 
asbestos has caused any type of lung disorder.  On this point 
there are two medical opinions, one of which supports the 
veteran's contentions and one that does not.  The law is 
clear that it is the Board's duty to assess the credibility 
and probative value of evidence, and provided that it offers 
an adequate statement of reasons or bases, the Board may 
favor one medical opinion over another.  Owens v. Brown, 7 
Vet. App. 429, 433 (1995); Wray v. Brown, 7 Vet. App. 488 
(1995) (the Board may adopt a particular independent medical 
expert's opinion for its reasons and bases where the expert 
has fairly considered the medical evidence of record).  The 
Board, of course, is not free to reject medical evidence on 
the basis of its own unsubstantiated medical conclusions.  
Flash v. Brown, 8 Vet. App. 332 (229) (1995).

An evaluation of the probative value of a medical opinion is 
based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusions reached.  The credibility 
and weight to be attached to such opinions are within the 
providence of the Board as adjudicators.  Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed 
on one physician's opinion over another depending on factors 
such as reasoning employed by the physicians and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
In reviewing the medical evidence, the Board is "certainly 
free to discount the credibility of [a] physician's 
statement.  Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualification and analytical 
finding, and the probative weight of a medical opinion may be 
reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  The Court 
has held that the value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  See 
also Kightly v. Brown, 6 Vet. App. 200 (1994); Miller v. 
West, 11 Vet. App. 345, 348 (1998) (medical opinions must be 
supported by clinical findings in the record and conclusions 
of medical professionals which are not accompanied by a 
factual predicate in the record are not probative medical 
opinions).

With these considerations in mind, the Board finds that the 
statement of Dr. Lahiri has less probative value than the 
opinion from the VHA physician.  Dr. Lahiri said that he had 
reviewed all of the veteran's records in providing his 
opinion.  However, he did not address the results of the VA 
chest CT scans or examination reports of March 2004 and April 
2006 that found no evidence of a lung disorder.  Dr. Lahiri 
supported his limited opinion by citing to the March 1989 x-
ray report and December 2002 CT scan report.  He did not 
account for how later tests showed no evidence of a lung 
disorder.  Moreover, he did not identify a specific lung 
disorder.  He noted only findings on the two test reports.  
He then concluded that it was more probable than not that 
exposure to asbestos in service was the cause of the 
veteran's "lung conditions."

The VHA opinion, on the other hand, sets forth a detailed 
review of the evidence of record, to include all of the CT 
scan reports and various chest x-rays.  The physician noted 
the absence of any specific medical diagnosis of a pulmonary 
condition by the veteran's private medical doctors or 
specialists.  He noted the two VA examiners found no evidence 
of an asbestos-related pulmonary condition and that this was 
after diagnostic workups.  Based on a review of all of the 
test results of record, the medical records, and VA 
examination reports the VA physician concluded that there was 
no evidence of an asbestosis-related pulmonary disease or 
condition.  

Given that the VHA physician pointed to specific references 
in the medical evidence to support his conclusion, and a 
complete review of all of the medical evidence of record 
being listed in his report, the Board finds that the VHA 
opinion has greater probative value than the conclusory 
statement from Dr. Lahiri.  Dr. Lahiri's opinion is not 
accompanied by any factual predicate in the record on appeal, 
other than the 1989 x-report and December 2002 CT scan 
report, whereas the VHA opinion is supported by a detailed 
analysis of the evidence from 1989 to 2006.  Accordingly, the 
Board affords the opinion of the VHA physician greater 
probative weight and accords less probative weight to the 
statement from Dr. Lahiri.  

The veteran has made reference to certain manual provisions 
contained in the Veterans Benefits Administration (VBA) 
Adjudication Procedure Manual M21-1.  He asserts that they 
are binding on VA in the adjudication of his claim.  He has 
also referenced a General Counsel's precedential opinion, 
VAOPGCPREC 4-00.  In particular the veteran refers to M21-1, 
Part VI, paragraph 7.21, and its subparagraphs, as detailing 
the requirements for the development of a claim involving 
asbestos.  He further notes that fibrosis is one of the 
diseases listed in paragraph 7.21a (1).  He thus concludes 
that this means VA is required to establish service 
connection in light of his proof of asbestos exposure and the 
diagnosis of fibrosis on the CT scan of 2002.  

In addition, the veteran has cited to several medical 
articles regarding the general development of diseases 
related to asbestos exposure.  He has concluded that they 
prove that he has a current lung disorder related to his 
asbestos exposure in service.  

The Board notes that the VBA M21-1 provision cited by the 
veteran has not generally been found to be a substantive rule 
that is binding on the Board.  The paragraph in question, 
7.21, sets forth general information and claim development 
guidelines for the most part.  Subparagraph 7.21a (1) 
provides information on how exposure to asbestos fibers can 
lead to the development of diseases and tumors.  Included in 
this list of diseases are pulmonary fibrosis as well as 
pleural effusions and fibrosis.  

The only subparagraph that may be considered to be 
substantive, or binding on the Board, is 7.21d (2) which 
directs what diagnostic code should be used to rate a 
particular disease once service connection for the disease 
has been established.  See VAOPGCPREC 4-00.  As service 
connection has not been established in this case, there is no 
binding effect on the Board.  

The veteran's claim has been developed with the guidelines of 
paragraph 7.21 in mind.  The RO sought his history of 
exposure, both in and after service.  The veteran provided 
information regarding his exposure.  His service records 
establish his shipboard service and likely exposure to 
asbestos.  Medical opinions were obtained that presumed his 
exposure to asbestos based on his occupation in service.  The 
VHA opinion of Dr. M. stated the lung diseases most commonly 
associated with exposure to asbestos, essentially the same 
diseases listed in paragraph 7.21a (1).  The preponderance of 
the medical evidence does not show that the veteran has a 
lung disease associated with exposure to asbestos.  

As to the veteran's multiple citations to medical literature 
and assertions that they prove his specific case for service 
connection, the Board finds that they do not.  The veteran, 
as a layman, can provide evidence of his symptoms and can 
address his exposure to asbestos in service.  However, he is 
not a medical professional and is not qualified to render a 
medical opinion regarding causation or etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, his 
use of the medical literature, and personal interpretations 
alone, are not sufficient to establish service connection.  
The fact that exposure to asbestos can cause certain lung 
diseases is well known and reflected in VBA M21-1, paragraph 
7.21.  The question is whether this veteran's exposure to 
asbestos in service has lead to his developing a specific 
lung disease, or diseases, that can be related to such 
exposure.  The evidence does not support that conclusion.

For these reasons, the Board finds that the preponderance of 
the evidence is against the veteran's contention that he 
suffers from a lung disorder related to asbestos exposure in 
service.  As such, the benefit of the doubt provision does 
not apply. Accordingly, the Board concludes that the claim 
for service connection must be denied.



ORDER

Service connection for a lung disorder as a residual of 
asbestos exposure is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


